UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
MARK ANTHONY LEE,                                )
                                                 )
       Petitioner,                               )
                                                 )
               v.                                )           Civil Action No. 11-1895 (BAH)
                                                 )
ISAAC FULWOOD, JR. et al.,                       )
                                                 )
       Respondents.                              )
                                                 )


                                         MEMORANDUM

       By Order of April 16, 2012, Petitioner was directed to respond by May 17, 2012, to the

Government’s opposition to his petition for a writ of habeas corpus or risk summary dismissal

of the petition, ECF No. 9. Petitioner has neither filed a response nor moved for additional time

to do so. He therefore has not opposed Respondents’ documented reasons for denying the

petition, see Gov’t’s Opp’n to Pet’r’s Pet. for a Writ of Habeas Corpus, ECF No. 8, at 4-7, with

which the Court agrees and adopts for the purpose of denying the petition. A separate final

order accompanies this Memorandum.




                                                      /s/ Beryl A. Howell
                                                     UNITED STATES DISTRICT JUDGE
DATE: June 4, 2012